Citation Nr: 1525834	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  

This case was initially before the Board in January 2014 and then again in September 2014, when the Board remanded the case for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the September 2014 remand, the Board specifically asked for a VA examination to be afforded to the Veteran.  The agency of original jurisdiction (AOJ) obtained a March 2015 opinion, without examination of the Veteran as requested.  The AOJ issued two supplemental statements of the case in April 2015 and again in June 2015.  The Board additionally notes an April 2015 Deferred Rating Decision memorandum in the claims file notes that the Board's remand directives had not been properly followed at that time, and that the Veteran needed to be afforded a VA examination.  There now appears to be a VA general medical examination request open at this time (request dated June 9, 2015).  

As the case has been returned to the Board-though the reason it was returned to the Board is not clear-the Board finds that a remand is necessary as it does not appear that the remand directives, particularly with respect to affording him a VA examination has been accomplished.  The Board therefore remands this case in order for the directives in the September 2014 remand to be completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

After review of the claims file, the Board additionally notes that the addendum opinion from the April 2014 examiner has not been obtained and associated with the claims file.  Accordingly, the Board finds that such must be accomplished prior to the VA examination.  Moreover, the AOJ should obtain any ongoing VA treatment records prior to the examination.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Baltimore and Washington VA Medical Centers, or any other VA medical facility where the Veteran may have received treatment since February 2015 and associate those documents with the claims file.

2.  Obtain the putative addendum opinion or examination report from the April 2014 examiner and associate it with the claims file.  If no such addendum exists, such should be specifically noted in the claims file and the Veteran so notified.

3.  Thereafter, the Veteran should be scheduled for a VA examination.  The examiner should review the claims file in conjunction with the examination.  The examiner should obtain a detailed history of the Veteran's educational experience and occupational training and experience.  

Following a claims file review and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities combine to preclude substantially gainful employment.  

The examiner should specifically discuss the April 2014 VA examination findings, any April 2014 addendum, the March 2015 opinion, as well as any other pertinent evidence in the claims file regarding employability, including any VA examinations prior to April 2014, as appropriate.

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  (Any opinions provided should be without consideration of his age or any nonservice-connected disorders.)

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

